United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Staten Island, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1289
Issued: December 8, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 2, 2016 appellant filed a timely appeal from a January 26, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish an injury causally
related to an October 21, 2015 incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its January 26, 2016
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On October 27, 2015 appellant, then a 49-year-old sales and service distribution clerk,
filed a traumatic injury claim (Form CA-1) alleging that she sustained compartment syndrome
and a broken blood vessel in her leg on October 21, 2015. She attributed her condition to
standing on her legs and constantly taking the ferry, bus, and train as transportation to work.
Appellant stopped work on October 22, 2015.
An authorization for examination and/or treatment (Form CA-16) was signed and issued
by the employing establishment on October 21, 2015.
In October 22 and 30, 2015 statements, the employing establishment controverted
appellant’s claim, contending that she may have had a preexisting condition that caused the
compartment syndrome. It also argued that medical documentation did not relate the medical
condition to factors of her employment and that her description of the events on the date-ofinjury contradicted what she initially told her supervisor.
In an October 22, 2015 statement, appellant’s coworker, Ann Haakorsen, advised that she
was at the window servicing a customer when she turned around and saw appellant in agony,
hopping on one leg and holding the other.
In another October 22, 2015 witness statement, Sue Aydin, another coworker, advised
that she saw appellant in pain and appellant told her she heard a snap in her left calf. She noted
that appellant related that the same injury occurred before to her right leg at another employing
establishment. Ms. Aydin indicated that appellant went home by herself and related that she
would go to the hospital on her way home.
In an October 22, 2015 disability status report, (Form CA-17) Dr. Alok Aggarwal, a
Board-certified surgeon, advised that appellant was under his care for a left leg surgical
emergency and that she was unable to work.
By letter dated November 4, 2014, OWCP informed appellant of the type of evidence
needed to establish her claim. This included a questionnaire in which it asked her to describe in
detail how the claimed injury occurred and whether she had any similar disability or symptoms
before the claimed injury. OWCP advised that appellant had 30 days to submit responsive
evidence.
In an October 21, 2015 report, Dr. Aggarwal advised that appellant complained of pain
and swelling in the left calf after a twisting motion injury. He noted that she related that she was
standing at work when she turned around quickly and felt a pop in her left calf. Dr. Aggarwal
noted that appellant’s calf became progressively more swollen, painful, and tense. He noted that
posterior compartment pressure was measured at 60 millimeter hydrargyrum and indicated that
examination and elevated pressures were concerning for possible compartment syndrome.
Dr. Aggarwal stated that appellant would be admitted for surgery. In an October 22, 2015
operative report, he advised that he performed a four quadrant fasciotomy with release of
compartment pressures of the left lower extremity. Dr. Aggarwal related that the surgery was
performed on an urgent basis following a sudden onset of excruciating left leg pain and swelling.

2

An October 21, 2015 e-mail from Supervisor Anthony DeGaeta related that appellant
advised that she felt a pull in her right leg while serving a customer at the window. He noted that
she told a coworker the same story and related that she sustained a similar injury at another
employing establishment. In an October 22, 2015 statement, Mr. DeGaeta advised that on
October 21, 2015 he was informed that appellant felt a pop in her left leg. He noted that he
questioned appellant about whether it was a lifting, pulling, or pushing injury and she related that
she was just standing at the window when she felt a pop and pain in her left leg. Mr. DeGaeta
noted that he spoke with appellant’s coworker, who was returning from her break, when she saw
appellant complaining about her leg.
In an October 22, 2015 diagnostic report, Dr. Marc Jouandet, a Board-certified diagnostic
radiologist, advised that a computed tomography angiogram (CTA) of the abdomen and pelvis
revealed scattered calcified atherosclerotic mural plaques in the abdominal aorta and iliac
arteries. A CTA of the left and right lower extremity arteries revealed infiltration in the adipose
tissues in the left popliteal fossa surrounding the popliteal artery possibly representing a cellulitis
or other inflammatory condition.
In an October 26, 2015 operative report, Dr. Aggarwal advised that appellant underwent
closure of the fasciotomy and wound vacuum-assisted closure.
In a November 5, 2015 attending physician’s report (Form CA-20), Dr. Aggarwal
assessed acute compartment syndrome. He noted that appellant twisted her left calf at work and
was treated with a fasciotomy of the left leg. Dr. Aggarwal checked the box marked “yes” to
indicate that her condition was caused or aggravated by an employment activity. In a
November 5, 2015 duty status report (Form CA-17), he assessed acute compartment syndrome
and indicated that appellant was unable to work. In a November 19, 2015 duty status report
(Form CA-17), Dr. Aggarwal advised that she was unable to work.
In a November 20, 2015 narrative statement, appellant advised that while at work on
October 21, 2015 she went to turn and walk away from her window, after helping a customer,
when she heard a loud pop in her right calf. She stated that her calf instantly started swelling.
Her coworkers told her to sit down and they got several mail buckets so that appellant could put
her leg up. Appellant stated that she stayed there awhile until the employing establishment
started getting crowded and then she limped back to her window to help customers. She stated
that she was then told to sit down and not to work. Appellant advised that she was in
excruciating pain as she then limped to the bus stop and then called someone to take her to the
hospital. She noted that she was operated on that day and again the next day for compartmental
syndrome. Appellant asserted that her supervisor lied about the circumstances of her injury. She
related that she had a prior muscle pull injury in her left leg in June 2015, for which she did not
file a claim, but no prior right leg injury. Appellant also explained the different modes of
transportation and the time involved in her commute to and from work.
By decision dated January 26, 2016, OWCP denied appellant’s claim. It stated that she
failed to establish the factual component of fact of injury, as the evidence of record was
insufficient to establish that the events occurred as described. Further, OWCP found that the
medical evidence of record was insufficient to establish a diagnosed condition causally related to
the October 21, 2015 employment incident.

3

On appeal, appellant contends that she worked nine hours per day and took four trains, a
ferry, and a bus to work every morning. She notes that this put a lot of pressure on the muscles
in her legs, which caused her nerve to burst.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim by the weight of reliable, probative, and substantial
evidence,3 including that he or she is an “employee” within the meaning of FECA and that he or
she filed his or her claim within the applicable time limitation.4 The employee must also
establish that he sustained an injury in the performance of duty as alleged and that his disability
for work, if any, was causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.6
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.7
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and her subsequent
course of action. An employee has not met her burden in establishing the occurrence of an injury
when there are such inconsistencies in the evidence as to cast serious doubt upon the validity of
the claim. Circumstances such as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement in
determining whether a prima facie case has been established.8
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

4

R.C., 59 ECAB 427 (2008).

5

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

T.H., 59 ECAB 388 (2008).

7

R.T., Docket No. 08-0408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

8

Betty J. Smith, 54 ECAB 174 (2002).

4

rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
ANALYSIS
The Board finds that appellant has established that the October 21, 2015 work incident
occurred as alleged. On her October 27, 2015 traumatic injury claim (Form CA-1), appellant
indicated that her injury occurred as a result of standing on her legs constantly and taking the
ferry, bus, and train as transportation to work. However, in a November 20, 2015 narrative
statement, responding to an OWCP request for information, she clarified that she was working at
her station window and, after she helped a customer, she heard a loud pop in her calf as she
turned to walk away from her window. Appellant also provided contemporaneous statements
from coworkers who were with her on the date in question and recalled her complaints of leg
pain consistent with her November 20, 2015 statement. The employing establishment
controverted the claim and noted that she had a prior leg injury. Appellant’s November 20, 2015
statement is consistent with the witness statements as well as Mr. DeGaeta’s contemporaneous
statements confirming that she reported feeling a pop in her leg at work. She also clarified that
she had a prior right leg injury, but had no prior injury to her left leg.10 Although appellant did
not file her claim until October 25, 2015, she informed management and coworkers on the date
of injury. As noted above, an employee’s statement alleging that an incident occurred at a given
time and in a given manner is of great probative value and will stand unless refuted by strong or
persuasive evidence. In view of the totality of the evidence, the Board finds that an employment
incident occurred on October 21, 2015 in which appellant reported feeling pain in her left calf
upon turning near a service window after helping a customer.
The Board, however, finds that the medical evidence of record does not establish that the
accepted October 21, 2015 employment incident caused or contributed to a diagnosed medical
condition.
Appellant submitted reports from Dr. Aggarwal. In an October 21, 2015 report,
Dr. Aggarwal advised that she complained of pain and swelling in the left calf after a twisting
motion injury at work when she felt a pop in her left calf when she turned around. He indicated
that appellant had compartment syndrome, which necessitated immediate surgery.
Dr. Aggarwal, however, did not explain how turning around at work would have caused or
aggravated appellant’s compartment syndrome.11 In a November 5, 2015 attending physician’s
report (Form CA-20), he assessed acute compartment syndrome, noting that appellant twisted her
left calf at work. Dr. Aggarwal checked the box marked “yes” to indicate that her condition was
caused or aggravated by an employment activity. The Board has held, however, that an opinion
on causal relationship which consists only of a physician checking “yes” to a medical form
question on whether the claimant’s condition was related to the history given is of little probative
9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

10

The Board notes that the mere fact that appellant had prior leg problems does not preclude her from sustaining
a separate work injury affecting the same area. See Thelma Rogers, 42 ECAB 866 (1991).
11

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).

5

value.12 Without any explanation or rationale for the conclusion reached, such report is
insufficient to establish causal relationship.
Other medical reports of record are of limited probative value as they do not address how
the October 21, 2015 work incident caused or aggravated a diagnosed medical condition.13
The Board therefore concludes that appellant did not establish a traumatic injury in the
performance of duty on October 21, 2015 because she did not submit sufficient medical evidence
to establish that the employment incident caused or contributed to a diagnosed medical
condition.
With respect to appellant’s assertions that her journey to and from work also contributed
to her condition, the Board notes that such activities are not considered to be in the performance
of duty. As a general rule under FECA off-premises injuries sustained by employees having
fixed hours and place of work, while going to or coming home from work or during a lunch
period, are not compensable as they do not arise out of or in the course of employment but are
merely the ordinary, nonemployment hazards of the journey itself, which are shared by all
travelers. M.P., Docket No. 10-0054 (issued July 27, 2010).
The Board notes that the employing establishment executed a Form CA-16 on
October 21, 2015 authorizing medical treatment. The Board has held that where an employing
establishment properly executes a Form CA-16, which authorizes medical treatment as a result of
an employee’s claim for an employment-related injury, it creates a contractual obligation, which
does not involve the employee directly, to pay the cost of the examination or treatment regardless
of the action taken on the claim.14 Although OWCP denied appellant’s claim for an injury, it did
not address whether she is entitled to reimbursement of medical expenses pursuant to the Form
CA-16.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to an October 21, 2015 employment incident.

12

Deborah L. Beatty, 54 ECAB 334 (2003).

13

J.F., Docket No. 09-1061 (issued November 17, 2009).

14

See D.M., Docket No. 13-0535 (issued June 6, 2013). See also 20 C.F.R. §§ 10.300, 10.304.

6

ORDER
IT IS HEREBY ORDERED THAT the January 26, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: December 8, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

